Mr. Justice del Toro
delivered the opinion of the court.
On January 7, 1914, the respondent filed in the office of the secretary of this court a motion, a copy of which had been served on the attorney for the adverse party, for the dismissal of the appeal. The motion came on for hearing’ January 19 last, neither party appearing.
From the motion, the certificate accompanying the same and the balance of the record, it appears that the District Court of San Juan, Section 1, rendered final judgment in the case on August 2, 1913, in favor of the plaintiff; that on September 2, 1913, the defendant appealed from the judgment to this court; that the appellant declared her intention of filing a statement of the case and for that purpose petitioned for and obtained various extensions, of time, the. last having been granted on December 31, 1913, for the period of three days, and that the appellant did not file the statement of the case within said three days.
*37This being the case, we must conclude that there is no statement of the case in the record, and that therefore the transcript of the record should have been filed in the office of the secretary of this court within 30 days after the filing of the notice of appeal. Section 40 of the Exiles of the Supreme Court, 17 P. R. R., LXXIII.
The notice of appeal was filed, as we have said, on September 2, 1913, and the transcript of the record has not yet been filed in the office of the secretary of this court. The motion of the respondent is clearly in order. Section 58 of the Exiles of the Supreme Court, 17 P. E. E., LXXYI.
The appeal should be dismissed.

Appeal dismissed.

Chief Jxxstice Hernández and Justices Wolf and Aldrey concurred.